Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group I and specie C in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  
 
          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claims 3-5 and 7-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3-5 and 7-17 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim.   
  
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


s 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over “Phillips” et. al., US 7507103 B1.
Regarding claims 1, Phillips teaches a connector plug to be fitted to an adapter (see figs. 1-12), comprising: 
a plug body (see fig. 1 plug with a receptacle 10 and col. 2, last parag.) that houses an optical fiber inside the plug body (See plug figs. 1-4 and col. 5, 1st parag.); 
5a latch (see the latch system 18 with latching components figs . 1-12)  that is supported on an outer surface of the plug body so as to be capable of being engaged with the adapter (clearly shown in at least fig. 1 and at least col. 2, last parag. +) ; 
a slider 84 that is supported on the plug body so as to be slidable with respect to the plug body (shown in at least fig. 9 and at least col. 5, lines 19-29); and 
a stopper (see item stop element 66 having stopping projections 130 and at least col. 7, lines 15-22) that is attached between the plug body 10and the slider (clearly shown in at least fig. 4, item “stopping element” 66 is beneath the slide 84),
 wherein the slider 84 is configured to be capable of elastically deforming the latch toward the outer surface of the plug body (see summary bending function of the latch and see at least col. 5, 3rd pa., col. 6, 4th pa., and col. 8, 2nd pa.; wherein pressing/moving the latch portion 44 by the slider down, similar to that of the applicant, is deforming the latch portion toward the plug body),  
	when the stopper is attached between the plug body and the slider, the stopper restricts the slider from elastically deforming the latch toward the outer surface of the plug body (see at least col. 5, 3rd pa., col. 6, 4th pa., and col. 8, 2nd pa.; wherein pressing/moving the latch portion 44 by the slider down, similar to that of the applicant, is deforming the latch portion toward the plug body). 
when the slider is configured to be detachably slid in a detaching direction which is a direction of drawing the connector plug out of the adapter. Nonetheless, it would have been obvious to person of ordinary skill in the art when the invention was made to perform such function with features cited above to for limiting the movement of the actuator slide (see col. 7, 1st pa.) and as all the features of the claimed invention is taught by Phillips this functional language would take place by the features of Phillips, unless the applicant shows a feature that perform such function that is not taught by Phillips, as functional recitation must be expressed as a "means” for performing the specified function, as set forth 35 U.S.C. 112,6th paragraph, and must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Fuller, 1929 C.D. 172; 388 0G. 279.  

The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of and the motivation are incorporated herein in rejection of the following claims as follows:
2. (Original) The connector plug according to claim 1, wherein the latch 18 extends toward an opposite direction of the detaching direction from the outer surface of the plug body (see figs. 1 and 6-10). 
 

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20180356600 A1
US 20150268424 A1
US 7507103 B1
JP 2004233403 A

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KAVEH C KIANNI/               Primary Examiner, Art Unit 2883